Case 18-11120-BLS Doc984 Filed 05/15/19 Page1of15

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

VG LIQUIDATION, INC., e¢ ai.,' : Case No. 18-11120 (BLS)
Debtors. Jointly Administered

Related to Docket Nos. 804 and 979

 

ORDER (A) APPROVING DISCLOSURE STATEMENT;

(B) SCHEDULING HEARING ON CONFIRMATION OF PLAN; (C) ESTABLISHING
DEADLINES AND PROCEDURES FOR (1) FILING OBJECTIONS TO
CONFIRMATION OF PLAN, (II) CLAIM OBJECTIONS AND (II) TEMPORARY
ALLOWANCE OF CLAIMS FOR VOTING PURPOSES; (D) DETERMINING
TREATMENT OF CERTAIN UNLIQUIDATED, CONTINGENT OR DISPUTED
CLAIMS FOR NOTICE, VOTING AND DISTRIBUTION PURPOSES; (E) SETTING
RECORD DATE; (F) APPROVING (1) SOLICITATION PACKAGES AND
PROCEDURES FOR DISTRIBUTION, (II) FORM OF NOTICE OF HEARINGON
CONFIRMATION AND RELATED MATTERS AND (IID) FORMS OF BALLOTS;
(G) ESTABLISHING VOTING DEADLINE AND PROCEDURES
FOR TABULATION OF VOTES; AND (H) GRANTING RELATED RELIEF

Upon the motion (the “Motion”)’ of the debtors and debtors in possession in the
above-captioned cases (collectively, the “Debtors”) for entry of an order, pursuant to sections
105, 1125, 1126 and 1128 of title 11 of the United States Code, 11 U.S.C. §§101-1532 (the
“Bankruptcy Code”), Rules 2002, 3003, 3017, 3018, 3020 and 9006 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3017-1 of the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), (a) approving a disclosure statement; (b) scheduling a hearing on

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are: VG Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation
LLC (f/k/a Videology Media Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and VG Liquidation
Ltd. (f/k/a Videology Ltd.), a company organized under the laws of England and Wales. The address of the
Debtors’ corporate headquarters is 145 West Ostend Street, Suite 623, Baltimore, MD 21230.

Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.

5773 1/0003-17197925v6

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page 2of15

confirmation of a plan; (c) establishing deadlines and procedures for (i) filing objections to
confirmation of the plan, (ii) claim objections for voting purposes, and (iii) temporary allowance
of claims for voting purposes; (d) determining the treatment of certain unliquidated, contingent
or disputed claims for notice, voting and distribution purposes; (e) setting a record date;
(f) approving (i) solicitation packages and procedures for distribution, (ii) the form of notice of
the hearing on confirmation and related matters and (iii) forms of ballots; (g) establishing a
voting deadline and procedures for tabulation of votes; and (h) granting related relief: and
Debtors VG Liquidation, Inc., VG Liquidation Ltd. and VG MT Liquidation LLC (collectively,
the “Plan Debtors”) filed the Amended Joint Chapter 11 Plan of Liquidation of the Plan Debtors
(as the same may be further amended, modified or supplemented from time to time, the “Plan”’)
and the Amended Disclosure Statement for the Amended Joint Chapter 11 Plan of Liquidation of
the Plan Debtors (as the same may further be amended, modified or supplemented from time to
time, the “Disclosure Statement”); and this Court having jurisdiction to consider the Motion and
the relief requested therein in accordance with 28 U.S.C. § 1334; and the relief requested therein
being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this District
pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been
provided; and it appearing that no other or further notice need be provided; and all objections to
the Disclosure Statement having been withdrawn or overruled for reasons stated on the record at
the hearing to consider approval of the Disclosure Statement and on the Motion; and the Court
having determined that the relief sought in the Motion is in the best interests of the Debtors, their
creditors and all other parties in interest; and this Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and upon

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page 3of15

the proceedings had before this Court and after due deliberation and sufficient cause appearing
therefor, it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

1. The Motion is GRANTED.

2. The Disclosure Statement is hereby APPROVED in all respects pursuant
to 11 U.S.C. § 1125 and Fed. R. Bankr. P. 3017(b).

3. Confirmation Hearing Date. The hearing (the “Confirmation Hearing”) to
consider confirmation of the Plan shall commence on July 31, 2019 at 10:00 a.m. (prevailing
Eastern Time) (the “Confirmation Hearing Date”).? The Confirmation Hearing may be
continued from time to time by way of announcement of such continuance in open court or
otherwise, without further notice to parties in interest.

4. Deadline and Procedures for Filing Objections to Confirmation. The
deadline for filing and serving objections to confirmation of the Plan (the “Plan Objection
Deadline”) shall be June 28, 2019 at 4:00 p.m. (prevailing Eastern Time). In order to be
considered, objections, if any, to confirmation of the Plan must (a) be made in writing;
(b) comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules; (c) state the
name and address of the objecting party and the nature and amount of any claim or interest
asserted by such party against the Debtors, their estates or property; (d) state with particularity
the legal and factual bases and nature of any objection to the Plan; (e) be filed with the Court,
and served on the following parties (collectively, the “Notice Parties”), so as to be received on or
before the Plan Objection Deadline: (1) counsel to the Debtors, Cole Schotz P.C., 300 E.
Lombard Street, Suite 1450, Baltimore, MD 21202, Attn: Irving Walker, Esq.,

(iwalker@coleschotz.com) and 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801,

 

3 All hearings, dates, and deadlines set by this Order are consolidated in a chart attached hereto as Exhibit E.

3

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page 4of15

Attn: Patrick J. Reilley, Esq., (preilley@coleschotz.com), G. David Dean, Esq.
(ddean@coleschotz.com), Katherine M. Devanney, Esq. (kdevanney@coleschotz.com);
(2) counsel to the Committee, Cooley LLP, 1114 Avenue of the Americas, 46th Floor, New York,
NY 10036, Attn: Seth Van Aalten, Esq. (svanaalten@cooley.com) and Michael Klein, Esq.
(mklein@cooley.com), and Potter Anderson & Corroon LLP, Hercules Plaza, 1313 North
Market Street, 6" Floor, Wilmington, DE 19801, Attn: Christopher S. Samis, Esq.
(csamis@potteranderson.com) and L. Katherine Good, Esq. (kgood@potteranderson.com); and
(3) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David Buchbinder, Esq.
(David.L.Buchbinder@usdoj.gov). Confirmation objections shall be filed and served so as to be
received by the Notice Parties no later than the Plan Objection Deadline.

5. Objections to confirmation of the Plan not timely filed and served in
accordance with the provisions of the prior paragraph shall not be considered by the Court and
shall be overruled.

6. Deadline for Objections to Claims for Voting Purposes Only. The
deadline for any party in interest to file and serve objections to claims solely for the purposes of
voting on the Plan (“Voting Claims Objections”) shall be June 14, 2019 (the “Voting Claims
Objection Deadline”). Any objection to claims filed by any party in interest on substantive
grounds that is pending on the Voting Claims Objection Deadline shall also be considered a
Voting Claims Objection.

7. To be considered, Voting Claims Objections must: (a) be made in writing;
(b) comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules; (c) state the

name and address of the party asserting the Voting Claims Objection; (d) state with particularity

57731/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page5of15

the legal and factual bases for the Voting Claims Objection; and (e) be filed with the Court, and
served on the Notice Parties, so as to be received no later than the Voting Voting Claims
Objection Deadline. Voting Claims Objections not timely filed and served in accordance with
the foregoing provision shall not be considered by the Court and shall be overruled.

8. Deadline and Procedures for Temporary Allowance of Claims for Voting
Purposes. The deadline for filing and serving motions pursuant to Bankruptcy Rule 3018(a)
seeking temporary allowance of claims for the purpose of accepting or rejecting the Plan (“Rule
3018(a) Motions”) shall be June 28, 2019 (the “Rule 3018(a) Motion Deadline”).

9. In order to be considered, Rule 3018(a) Motions must: (a) be made in
writing; (b) comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules;
(c) state the name and address of the party asserting the 3018(a) Motion; (d) state with
particularity the legal and factual bases for the Rule 3018(a) Motion; and (e) be filed with the
Court, and served on the Notice Parties, so as to be received no later than the Rule 3018(a)
Motion Deadline. Rule 3018(a) Motions not timely filed and served in accordance with the
foregoing provision shall not be considered by the Court and shall be overruled.

10. Any party timely filing and serving a Rule 3018(a) Motion shall be
provided a Ballot (as defined below) and shall be permitted to cast a provisional vote to accept or
reject the Plan, pending a final determination by the Court. If, and to the extent that, the Debtors
and such party are unable to resolve the issues raised by the Rule 3018(a) Motion prior to the
Confirmation Hearing, such Rule 3018(a) Motion shall be considered by the Court at the
Confirmation Hearing, and the Court shall determine whether the provisional ballot should be
counted as a vote on the Plan, and, if so, the amount, if any, in which the party filing the Rule

3018(a) Motion will be entitled to vote.

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page 6of15

11. Treatment of Certain Unliquidated, Contingent or Disputed Claims for
Notices, Voting and Distribution Purposes. Pursuant to section 105(a) of the Bankruptcy Code,
Bankruptcy Rules 2002(a)(7) and 3003(c)(2) and this Court’s order [D.I. 530] (the “Bar Date
Order”) establishing certain deadlines (the “Bar Dates”) for filing proofs of claim against the
Debtors, including a general Bar Date, Governmental Bar Date, Amended Schedules Bar Date,
Rejection Bar Date and Administrative Claims Bar Date (as such terms are defined in the Bar
Date Order), any creditors whose claims (a) are scheduled in the Debtors’ schedules of assets and
liabilities (as the same may be amended, the “Schedules”) as disputed, contingent or unliquidated
and which are not the subject of a timely-filed proof of claim, or a proof of claim deemed timely
filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any order of the Court,
or otherwise deemed timely filed under applicable law; or (b) are not scheduled and are not the
subject of a timely-filed proof of claim, or a proof of claim deemed timely filed with the
Bankruptcy Court pursuant to either the Bankruptcy Code or any order of the Court, or otherwise
deemed timely filed under applicable law, shall be denied treatment as creditors with respect to
such claims for purposes of (i) voting on the Plan, and (ii) receiving distributions under the Plan;
or (c) claims asserted in proof of claim as to which an objection is filed by the Debtors or any
party in interest on or before the Voting Claims Objection Deadline unless (i) an order of the
Court is entered allowing such claim; (ii) an order of the Court is entered temporarily allowing
such claim for voting purposes only pursuant to Bankruptcy Rule 3018(a); or (iii) the pending
objection to such claim is voluntarily withdrawn by the objecting party.

12. Voting Procedures. For purposes of voting, the amount of a claim used to
calculate acceptance or rejection of the Plan under section 1126 of the Bankruptcy Code shall be

determined in accordance with the following hierarchy:

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page 7 of 15

a. if an order has been entered by the Court determining the amount
of such claim, whether pursuant to Bankruptcy Rule 3018 or
otherwise, then in the amount prescribed by the order;

b. if no such order has been entered, then in the liquidated amount
contained in a timely-filed proof of claim that is not the subject of
an objection as of the Voting Claims Objection Deadline; and

Cc. if no such proof of claim has been timely filed, then in the
liquidated, noncontingent and undisputed amount contained in the
Debtors’ Schedules.

13. For purposes of voting, the following conditions shall apply to determine

the amount and/or classification of a claim:

a. if a claim is partially liquidated and partially unliquidated, such
claim shall be allowed for voting purposes only in the liquidated
amount;

b. if a scheduled or filed claim has been paid, in full or in part, only

the undisputed unpaid amount of such claim, if any, is permitted to
vote to accept or reject the Plan;

c. if a timely-filed proof of claim is filed as wholly unliquidated,
contingent, disputed, and/or for an unknown amount (as
determined on the face of the claim or after a reasonable review of
the supporting documentation by the Voting Agent) and is not the
subject of an objection as of the Voting Claims Objection
Deadline, such claim shall be temporarily allowed for voting
purposes only, and not for purposes of allowance or distribution, at
$1.00;

d. if the Debtors have served an objection or request for estimation by
the Voting Claims Objection Deadline, such Claim is temporarily
disallowed for voting purposes only and not for purposes of
allowance or distribution, except to the extent and in the manner as
may be set forth in such objection, or as ordered by the Court
before the Voting Deadline;

e. proofs of claim filed for $0.00 are not entitled to vote;

f. notwithstanding anything to the contrary contained herein, any
creditor who has filed or purchased duplicate Claims within the
same Voting Class shall be provided with only one Solicitation
Package and one ballot for voting a single claim in such Class,

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page 8of15

regardless of whether the Debtors have objected to such duplicate
claims;

g. if a proof of claim has been amended by a later filed proof of
claim, only the later filed amending claim will be entitled to vote,
regardless of whether the Debtor has objected to such earlier filed
claim; and

h. for purposes of the numerosity requirement of section 1126(c) of
the Bankruptcy Code, separate claims held by a single creditor in a
particular Class shall be aggregated as if such creditor held one
claim against the Plan Debtor in such Class, and the votes related
to such claims shall be treated as a single vote to accept or reject

the Plan.
14. Record Date. The record date for purposes of determining (a) creditors

and equity holders entitled to receive Solicitation Packages and related materials, if any, and
(b) creditors entitled to vote to accept or reject the Plan and the creditors’ corresponding claims,
shall be May 15, 2019 (the “Record Date”).

15. Notice and Transmittal of Solicitation Packages Including Ballots, and
Non-Voting Packages. Within four (4) business days after the date an order approving the
Disclosure Statement as containing adequate information is entered by the Court, the Debtors
shall mail or cause to be mailed by first-class mail to all of their known creditors, equity security
holders as of the Record Date, and all other entities required to be served under Bankruptcy
Rules 2002 and 3107, notice of, inter alia, the Confirmation Hearing substantially in the form
attached hereto as Exhibit A (the “Confirmation Hearing Notice”), which form is hereby
approved.

16. Unimpaired Non-Voting Packages — Classes 1A-1C. In addition to the
Confirmation Hearing Notice, the Debtors shall mail or cause to be mailed by first-class mail to
holders of claims in Classes 1A-1C (Secured Claims) under the Plan, which classes are

unimpaired, are deemed to have accepted the Plan and are not entitled to vote, a copy of the

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 Filed 05/15/19 Page9of15

Notice Of Non-Voting Status With Respect To Unimpaired Classes, substantially in the form
attached hereto as Exhibit B-1 (each, an “Unimpaired Non-Voting Notice,” and together with the
Confirmation Hearing Notice, an “Unimpaired Non-Voting Package”).

17. Deemed Rejected Non-Voting Packages — Classes 3A-3C. In addition to
the Confirmation Hearing Notice, the Debtors shall mail or caused to be mailed by first-class
mail to holders of interests in Classes 3A-3C (Equity Interests) under the Plan, which classes are
impaired, are deemed to have rejected the Plan and are not entitled to vote, a copy of (i) the
Notice of Non-Voting Status With Respect To Impaired Classes, substantially in the form
attached hereto as Exhibit B-2 (each a “Deemed Rejected Non-Voting Notice’); (ii) the
Disclosure Statement, including the Plan as an exhibit; and (iii) a copy of the this Order (together
with the Confirmation Hearing Notice, the Disclosure Statement, the Deemed Rejected Non-
Voting Notice, the “Deemed Rejected Non-Voting Package”).

18. The Unimpaired Non-Voting Notice, substantially in the form of Exhibit
B-1, and the Deemed Rejected Non-Voting Notice, substantially in the form of Exhibit B-2, are
hereby approved. Further, the Unimpaired Non-Voting Package is hereby deemed to constitute
adequate alternative disclosure statements to unimpaired non-voting classes under 11 U.S.C.
§ 1125(c) and summary plans under Bankruptcy Rule 3017(d).

19. Solicitation Packages. The Debtors shall mail or cause to be mailed by
first-class mail to holders of claims in Classes 2A-2C (General Unsecured Claims) under the
Plan, who are entitled to vote on the Plan, an information and solicitation package (the
“Solicitation Package”). The Solicitation Package shall contain copies or conformed printed
versions of: (i) the Disclosure Statement, including a copy of the Plan as an Exhibit; (ii) a copy

of this Order (without exhibits); (iii) the Confirmation Hearing Notice; (iv) a copy of IRS Form

57731/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 _ Filed 05/15/19 Page 10 of 15

W-9; and (v) a letter from the Committee setting forth its recommendations with respect to the
Plan. In addition, each Solicitation Package also shall contain one or more ballots (and a pre-
addressed return envelope) appropriate for the specific creditor, in substantially the forms of the
proposed ballots collectively attached hereto as Exhibits C-1 through C-3 (as such ballots may be
modified for particular classes and with instructions attached to thereto, the “Ballots”), which
forms of Ballots are hereby approved.

20. The Debtors, at their discretion, may provide the Disclosure Statement,
including the Plan as Exhibit 1, and this Order in the form of a CD-ROM in an Adobe Acrobat
(PDF) standard format, rather than in paper copies. Parties may submit a written request to the
Voting Agent if they prefer paper copies of the Disclosure Statement and Plan and all such
requests will be fulfilled. The Disclosure Statement, Plan and Solicitation Procedures Order may
also be examined at the Debtors’ case website (https://www.omnimet.com/videology).

21. Creditors holding (i) unclassified claims or unimpaired claims and also
(ii) claims in a class that is designated as impaired and entitled to vote under the Plan shall
receive only the Solicitation Package appropriate for the applicable impaired class; and creditors
who have filed duplicate claims in any given class (i) shall receive only one Solicitation Package
and one Ballot for voting their claims with respect to that class; and (ii) shall be entitled to vote
their claim only once with respect to that class.

22. When No Notice or Transmittal Necessary. Notwithstanding any
provision of this Order to the contrary, no notice or service of any kind shall be required to made
upon any person to whom the Debtors mailed a notice of the meeting of creditors under
section 341 of the Bankruptcy Code or notice of the bar date for filing proofs of claim and

received either of such notices returned by the United States Postal Service marked

10

57731/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 _ Filed 05/15/19 Page 11 of 15

“undeliverable as addressed,” “moved—left no forwarding address,” “forwarding order expired”
or similar marking or reason, unless the Debtors have been informed in writing by such person of
that person’s new address.

23. The Debtors shall not re-mail undelivered Solicitation Packages or other
undeliverable solicitation-related notices that were returned marked “undeliverable as
addressed,” “moved—left no forwarding address,” “forwarding order expired” or similar marking
or reason, unless the Debtors have been informed in writing by such person of that person’s new
address.

24. Publication Notice. The Debtors shall publish notice of the Confirmation
Hearing, substantially in the form attached hereto as Exhibit D, once within ten (10) business
days after the entry of this Order in the national edition of The Wall Street Journal, The New
York Times or USA Today.

25. Voting Deadline. To be counted, Ballots for accepting or rejecting the
Plan must be received by the Voting Agent by June 28, 2019 at 5:00 p.m. (the “Voting
Deadline’). The Debtors are hereby authorized to extend, in their sole discretion, by oral or
written notice to the Voting Agent, the period of time during which Ballots will be accepted for
any reason from any creditor or class of creditors.

26. Procedures for Vote Tabulation; Votes Counted. Any Ballot that is
properly executed and timely received, and that is cast as either an acceptance or rejection of the
Plan, shall be counted and shall be deemed to be cast as an acceptance or rejection, as the case
may be, of the Plan. The failure of a holder of a claim in Classes 2A-2C to timely deliver an
executed Ballot shall be deemed to constitute an abstention by such holder with respect to voting

on the Plan, and such abstention will not be counted as a vote for or against the Plan.

11

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 _ Filed 05/15/19 Page 12 of 15

27. For purposes of voting, classification and treatment under the Plan, at the
election of the Plan Debtors, (i) each holder of a claim that holds or has filed more than one
claim against a Plan Debtor in an impaired class shall be treated as if such holder has only one
claim against that Debtor in each applicable class; (ii) the claims filed by such holder against that
Plan Debtor shall be aggregated by Plan Debtor in each applicable class; and (111) the total dollar
amount of such holder’s claims in each applicable class against each Plan Debtor shall be the
sum of the aggregated claims of such holder against each Plan Debtor in each applicable class.
Notwithstanding the foregoing, an entity that acquires the claims of more than one creditor by
the Record Date (and has complied with Bankruptcy Rule 3001(e) by the Record Date) shall
receive a separate Ballot for each creditor whose claim(s) was acquired and shall have the right
to cast a separate Ballot for each creditor whose claim(s)s was acquired.

28. For purposes of the Record Date, no transfer of claims pursuant to
Bankruptcy Rule 3001 shall be recognized unless either (i) (a) documentation evidencing such
transfer was filed with the Court on or before twenty-one (21) days prior to the Record Date and
(b) no timely objection with respect to such transfer was filed by the transferor; or (ii) the parties
to such transfer waived the twenty-one (21) day period in the evidence of transfer and the
evidence of transfer was docketed prior to the Record Date.

29. Procedures for Vote Tabulation; Votes Not Counted. Unless otherwise
ordered by the Court after notice and a hearing, the following Ballots shall not be counted or
considered for any purpose in determining whether the Plan has been accepted or rejected:

a. any Ballot received after the Voting Deadline (as may be extended
by the Debtors as provided herein);

b. any Ballot that is illegible or contains insufficient information to
permit the identification of the claimant;

12

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 _ Filed 05/15/19 Page 13 of 15

Cc. any Ballot cast by a person or entity that does not hold a claim in a
class that is entitled to vote to accept or reject the Plan;

d. any Ballot cast for a claim designated as contingent, unliquidated
or disputed or as zero or unknown in amount and for which no
Rule 3018(a) Motion has been filed by the Rule 3018(a) Motion
Deadline;

e. any Ballot that indicates neither an acceptance nor a rejection, or
indicates both an acceptance or rejection, of the Plan;

f. any Ballot that casts part of its vote in the same class to accept the
Plan and part to reject the Plan;

g. any form of Ballot other than the official form sent by the Voting
Agent, or a copy thereof;

h. any Ballot received that the Voting Agent cannot match to an
existing database record;

i. any Ballot that does not contain an original signature; or

j any Ballot that is submitted by facsimile, email or by other
electronic means.

30. Neither the Debtors, the Voting Agent nor any other person or entity shall
be under any duty to provide notification of defects or irregularities with respect to delivered
Ballots. Rather, the Voting Agent may either disregard, with no further notice, defective Ballots,
or it may attempt to have defective Ballots cured.

31. Withdrawal of Vote. Any party who has delivered a valid Ballot for the
acceptance or rejection of the Plan may withdraw, subject to the Debtors’ right to contest the
validity of such withdrawal, such acceptance or rejection by delivering a written notice of
withdrawal to the Voting Agent at any time prior to the Voting Deadline. A notice of withdrawal,
to be valid, shall (a) contain the description of the claim(s) to which it relates and the aggregate
principal amount represented by such claim(s), (b) be signed by the withdrawing party in the

same manner as the Ballot being withdrawn, (c) contain a certification that the withdrawing party

13

57731/0003-17197925v6

 

 
Case 18-11120-BLS Doc 984 _ Filed 05/15/19 Page 14 of 15

owns the claim(s) and possesses the right to withdraw the Ballot sought to be withdrawn, and
(d) be timely received by the Voting Agent prior to the Voting Deadline.

32. Changing Votes. Notwithstanding Bankruptcy Rule 3018(a), whenever
two or more Ballots are cast voting the same claim(s) prior to the Voting Deadline, the last valid
Ballot received prior to the Voting Deadline shall be deemed to reflect the voter’s intent and thus
supersede any prior Ballots, without prejudice to the Debtors’ right to object to the validity of the
later Ballot on any basis permitted by law, including under Bankruptcy Rule 3018(a), and, if the
objection is sustained, to count the first dated Ballot for all purposes.

33. No Division of Claims or Votes. A creditor who votes must vote the full
amount of each claim voted either to accept or reject the Plan; and each creditor who votes and
holds multiple claims within a particular class must vote all such claims to either accept or reject
the Plan. The Ballots of creditors failing to vote in the manner specified in this paragraph shall
not be counted for any purpose.

34. Classes Deemed to Reject. The holders of interests in Classes 3A-3C shall
be deemed to have rejected the Plan, and the Debtors are not required to solicit votes on the Plan
from such holders.

35. Certification of Vote. The Voting Agent shall file its voting certification
(the “Voting Certification”) on or before July 17, 2019 at 4:00 p.m. The Debtors shall serve
such Voting Certification on all parties having requested notice in the Chapter 11 Cases pursuant
to Bankruptcy Rule 2002, and post such Voting Certification on the Debtors’ case website as

soon as practicable after the Voting Certification is filed.

14

5773 1/0003-17197925v6

 

 
Case 18-11120-BLS Doc984 _ Filed 05/15/19 Page 15 of 15

36. Filing of Plan Supplement(s). The Debtors shall file any Plan

 

Supplement(s) on or before June 21, 2019 at 4:00 p.m., and shall post any such Plan
Supplement(s) on the Debtors’ case website (http://www.omnimgt.com/videology).

37. Filing of Notices of Liquidating Trustee and Liquidating Trust Committee.
The Debtors or the Committee shall file one or more notices on a date that is not less than ten (10)
days prior to the hearing to consider confirmation of the Plan designating (i) the Person who has
been selected as Liquidating Trustee and (ii) the Persons or Entities that have been selected to
serve on the Liquidating Trust Committee.

38. The Debtors are authorized to make nonsubstantive changes to the
Disclosure Statement, the Plan, Ballots and related documents without further order of the Court,
including without limitation, changes to correct typographical and grammatical errors and to
make conforming changes among the Disclosure Statement, the Plan and any other related
materials prior to their mailing to parties in interest.

The Court shall retain jurisdiction to implement, interpret and effectuate the provisions of this

Order.

Dated: \), Zot S
Wilmington, Delaware

\

Th Honorable Brendan L. Gbannon
Umted States Bankruptcy Judge

 

15

5773 1/0003-17197925v6

 
